Citation Nr: 0331546	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1952 to 
October 1, 1956 and from October 25, 1956 to October 1972, 
retiring with more than twenty years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for 
coronary artery disease.  The veteran entered a notice of 
disagreement with this decision in July 2000; the RO issued a 
statement of the case in September 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in October 2002.  In a supplemental statement of the 
case issued in February 2003, the RO considered additionally 
submitted evidence of medical records from the Central Texas 
Health Care System for January 2001 through October 2002 and 
again denied service connection for coronary artery disease.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that there has been 
sufficient compliance with the duty to notify and duty to 
assist provisions of the VCAA.  Regarding the duty to notify, 
the record shows the veteran was not specifically advised of 
the information required by the VCAA until June 2003.  
Consistent with the holding in Paralyzed Veterans of America, 
et. al. v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir., Sept. 22, 2003), this is 
defective notice, since the veteran has not been provided 
sufficient time to respond.  

As to the duty to assist, in the veteran's October 2001 
Decision Review Officer hearing, he stated that he sought 
medical treatment for chest pains from VA after he retired 
from active duty service in 1972.  He explicitly stated such 
complaints were treated in 1976 or 1977.  There are no 
medical records from this time period and attempts should be 
made to obtain them.

The Board will also take this opportunity to ask the RO to 
obtain from W.H.B., M.D., a VA physician, a statement 
clarifying the medical and factual bases supporting his 
October 19, 1999, conclusion that the veteran was status post 
non-Q myocardial infarction in the past with antecedent 
angina, most likely beginning in the 1970s, and his June 1, 
2001, statement that there was evidence to suggest that the 
veteran may have had a previous silent myocardial infarction 
since the beginning of the late 1960s, perhaps 1966 based on 
previous data.  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance 
issued after the date of this Board 
decision.  

2.  Obtain copies of the veteran's 
treatment records from the VA facility in 
Temple, TX, dated between 1972 and 1980.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

3.  The RO should contact VA physician 
W.H.B., M.D., and ask him to submit a 
written statement clarifying the medical 
and factual bases supporting his October 
19, 1999, conclusion that the veteran was 
status post non-Q myocardial infarction 
in the past with antecedent angina, most 
likely beginning in the 1970s, and his 
June 1, 2001, statement that there was 
evidence to suggest that the veteran may 
have had a previous silent myocardial 
infarction since the beginning of the 
late 1960s, perhaps 1966 based on 
previous data.  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




